Citation Nr: 1641132	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-48 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for a hernia disorder, claimed as epigastric hernia, post-operative.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include
schizophrenia, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to April 1977, as well as subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Wisconsin Army National Guard from January 1985 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at an RO hearing in October 2009 and a Board hearing at the local RO before the undersigned Veterans Law Judge in May 2012.  The transcripts from these hearings have been associated with the record.

The case was remanded by the Board for additional development in January 2013 and July 2014.

In November 2015, the Board denied entitlement to service connection for hemorrhoids and an acquired psychiatric disorder.  At that time, the Board remanded the issue of service connection for a hernia disorder for additional development and it now returns for further appellate review.

The Veteran appealed the Board's November 2015 denial of service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court), which, in June 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the Board's decision and remanded the matter to the Board for further action.  However, as noted in the Joint Motion, the Veteran did not appeal the Board's denial of service connection for hemorrhoids.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Veteran's September 1972 service induction examination, a hernia scar was noted, and it was observed that he had a right herniorrhaphy six years prior with no residuals.

2.  The Veteran's pre-existing hernia disorder did not increase in severity during service.

3.  A separate hernia disorder is not shown to be causally or etiologically related to any disease, injury, or incident during active duty service, and was not incurred or aggravated due to a disease or injury during a period of ACDUTRA or an injury during a period of INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a hernia disorder are not met.  38 U.S.C.A. §§ 101 (24), 1110,  1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the instant case, VA's duty to notify was satisfied by a March 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, service personnel records, and post-service treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA examination in December 2013 and addendum opinions were rendered in September 2014 and December 2015.  As noted in the Board's February 2015 remand, while the September 2014 addendum opinion is inadequate to decide the claim as it fails to address relevant evidence (discussed further below), the December 2013 examination and December 2015 addendum opinion are sufficient to decide the claim as they were predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with appropriate testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated, the Veteran presented testimony at an RO hearing in October 2009 and at a Board hearing in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C .F .R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2009 and May 2012 hearings, the Decision Review Officer and the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the in-service experiences the Veteran alleges resulted in his hernia, the type and onset of symptoms, and his contention that his military service caused his hernia.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there were outstanding treatment records available through the Veteran's National Guard unit, the Board remanded the case to obtain such records.  Additionally, the testimony suggested the need for VA examinations addressing the Veteran's claim for service connection for a hernia disorder, and as indicated above, such was conducted in December 2013, with addendum opinion adequate to decide the case obtained in December 2015.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Furthermore, the Board finds there has been substantial compliance with its prior remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In January 2013, the Board remanded the matter to obtain records pertaining to the Veteran's service in the Wisconsin Army National Guard, request that the Veteran provide details regarding injuries he received during such service, obtain service personnel records, afford him the opportunity to identify any outstanding records, obtain all identified private records and updated VA treatment records, and conduct a VA examination to determine the nature and etiology of his hernia disorder.  Upon remand, the AOJ obtained the Veteran's records pertaining to his service in the Wisconsin Army National Guard, service personnel records, and updated VA treatment records.  Furthermore, in a March 2013 letter, the Veteran was requested to identify any outstanding treatment records referable to his claim and, in December 2013, he was afforded a VA examination.

In July 2014, the Board again remanded the matter to request that the Veteran provide details regarding injuries he received during his National Guard service as such was not accomplished in accordance with the January 2013 remand directives, and obtain an addendum opinion regarding the etiology of the Veteran's hernia disorder.  Upon remand, an August 2014 letter from the AOJ asked the Veteran to provide more specific dates with respect to the injuries he claimed occurred during his time with the Wisconsin Army National Guard, and to provide any ACDUTRA or INACDUTRA orders.  However, he did not reply to such letter.  Therefore, development to obtain any additional National Guard records is not indicated.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, the AOJ obtained an addendum opinion in September 2014.  

However, as the September 2014 VA examiner did not consider specific pieces of evidence as previously directed by the Board, the matter was again remanded in February 2015 for an addendum opinion.  Upon remand, the AOJ obtained an addendum opinion in December 2015 and, as previously discussed, such is adequate to decide the claim.  

Therefore, the Board finds that there has been substantial compliance with the Board's January 2013, September 2014, and November 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

During the hearings conducted during the course of the appeal, the Veteran asserted that his hernia was caused from lifting and moving people as part of his duties as a medic in service.  He specifically recalled being injured at a high school football game while stationed at Fort Hood, Texas, when he was hit by one of the players.  

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA presumes that Veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In the instant case, the Veteran's service entrance examination in September 1972 noted a hernia scar and observed that he had a right herniorrhaphy six years prior with no residuals.  Consequently, the Veteran is not presumed to have been in sound condition with respect to this condition.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a pre-existing disability that was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is clearly and unmistakably due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Veteran's service treatment records from his period of active duty show that he twice reported pelvic and testicular pain.  On both occasions, clinicians affirmatively found no recurrence of the preexisting inguinal hernia and that a new hernia was not present.  See service treatment records (April 9, 1973; June 11, 1973).  On separation from service in April 1977, clinical evaluation of the Veteran's abdomen was normal and nontender.

A general post-service VA examination in October 1977 shows a well-healed inguinal hernia scar, but no current hernia.  In March 1978, the Veteran was diagnosed with ventral hernia in response to reports of mid, upper abdominal pain and a sensation of "pulling on the navel."  See VA treatment record (March 22, 1978).  In April 1978, the Veteran was referred for an upper gastrointestinal series that shows an extrinsic pressure defect of the stomach, felt to probably be secondary to an enlarged left lobe of the liver, and a slight spasm of the duodenal bulb.  In February 1979, he had epigastric pain and bloody stool; however, abdominal examination was normal except for some mild suprapubic tenderness.  See VA treatment record (February 27, 1979).  On April 9, 1980, the Veteran was diagnosed with supraumbilical hernia after reportedly feeling a "sudden protrusion" in the umbilical area at 3:00 p.m. on April 8, 1980.  On April 14, 1980, he underwent an epigastric hernia repair.

From January 1985 to January 1986, the Veteran served in the Wisconsin Army National Guard.  Upon induction examination in July 1984, he denied stomach or intestinal trouble and clinical evaluation of the abdomen was normal, except for scars from umbilical and right inguinal hernia repair.

A September 1997 VA examination for pension purposes shows status post inguinal herniorrhaphy with umbilical herniorrhaphy, without residuals.  In May 1999 and August 2000, abdominal examinations were normal.

In November 2003, the Veteran was diagnosed with a small umbilical hernia, which was surgically repaired in March 2004.  See VA treatment records (November 18, 2003; March 22, 2004).  In January 2010, the Veteran developed a new ventral hernia, which was surgically repaired in June 2010.  See VA treatment record (March 25, 2010).

the Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and noted a history of three hernias, (1) an inguinal hernia diagnosed in 1966 which had resolved without residuals, (2) a ventral hernia diagnosed in 1980 which was not related to military service, and (3) an abdominal hernia in the right lateral side diagnosed in 2010.  

The examiner noted the following:  the September 1972 enlistment examination showing a right hernia inguinal herniorrhaphy repair scar; the June 1973 service treatment record showing pain in the pelvic and testicular area without recurrent of hernia; the February 1977 separation examination, again showing a healed right hernia scar; an April 1977 service treatment record showing a non-tender abdomen; an April 1980 VA treatment record showing surgery for a supra umbilical hernia; and a March 2010 VA treatment record showing that the Veteran had developed a new ventral hernia two months earlier and was scheduled to undergo surgical repair in June 2010.  

During the December 2013 VA examination, the Veteran stated that he no longer had an umbilicus as it was removed during his last hernia surgery.  He complained of some intermittent pain in the area and sharp pain relieved with compression lasting around one minute which occurred, on average, one per month.  The Veteran recalled the new onset of his right ventral hernia as occurring in 2010.  

On physical examination, it was noted that the Veteran had no inguinal or femoral hernias.  However, with regard to ventral hernias, it was noted that the Veteran had surgical repair in April 1980 and November 2010 and that he had a "small ventral hernia" since 2010 which has not undergone surgery, is reducible, and does not require a brace/support.  

The examiner reported that the Veteran's right inguinal hernia repair was performed in 1966, prior to his military enlistment, and had remained intact, without complications, since the surgery.  Since leaving service, the Veteran had developed three separate ventral hernias, none of which were close to or related to his pre-existing right inguinal hernia.  His first ventral/epigastric hernia occurred in 1980 with a known specific aggravating factor and event date.  His second ventral hernia repair occurred in 2010.  The surgical report does not state if this was a new and separate hernia from the initial 1980 hernia but the second hernia was just below the first.  Subsequently, in 2010 the Veteran developed a third ventral hernia which was not near or related to his past ventral or inguinal hernia.  This small hernia was reducible.  The etiology of the hernia was unknown.  

For the claimed right inguinal hernia condition that existed prior to his military service, the examiner noted that the Veteran had no objective symptoms or physical findings on examination, X-ray, or laboratory testing.  Therefore, the examiner opined that the Veteran's claimed condition of right inguinal hernia remained resolved without residuals other than the original scar and there were no findings consistent with a correlation or relationship between the development of his post-military hernias and the pre-existing inguinal hernia.  

In July 2014, the Board requested an addendum opinion as to whether any post-service hernias are related to service.  As discussed above, in September 2014, the AOJ procured an addendum opinion; however, the opinion failed to address relevant records dated in 1978.  As such, in November 2015, the Board requested a second addendum opinion as to whether any post-service hernias are related to service.

In December 2015, a VA medical doctor conducted a thorough review of the record, which includes the 1978 records, and opined that it is less likely than not that the Veteran's post-service hernias are related to an injury, event, or illness in service.  The examiner explained that, prior to March 1978, multiple clinical evaluations of the abdomen show no hernia or ventral defect.  The examiner further explained that the Veteran's reported symptoms of pulling and mid upper abdominal pain in March 1978 likely represented the onset of a new hernia.  The examiner also noted that the in-service injuries reportedly incurred as a medic and at a football game are not likely related to his post-service umbilical hernia as medical literature states that such are "associated with increased  intraabdominal pressure due to obesity, abdominal distension, ascites, and pregnancy."

Initially, the Board finds that the evidence does not suggest and the Veteran does not contend that residuals of the right inguinal hernia, which was noted upon entrance to service in September 1972, underwent an increase during service.  Moreover, the December 2013 VA examiner provided a detailed opinion to this effect.  The examiner's opinion is consistent with the Veteran's service treatment records showing no recurrence of the preexisting inguinal hernia and no new hernias.  See Service treatment records (April 9, 1973; June 11, 1973; February 28, 1977; April 11, 1977).  In the absence of an increase in the Veteran's pre-existing hernia disorder, the Board finds that such condition was not aggravated by service.

However, the Veteran contends that he incurred a separate hernia disorder as a result of lifting and moving people as part of his duties as a medic and/or when he was injured at a football game in 1977.  See DRO hearing (October 2009).  The Veteran further contends that the 1978 hernia, which was repaired in 1980, was incurred during a period of service in the Wisconsin Army National Guard from 1980 to 1983.  See Board hearing (May 2012).

First, the Board finds that the 1978/1980 hernia was not incurred during the Veteran's service in the Wisconsin Army National Guard as he did not serve in such capacity until 1985.  In this regard, during the May 2012 Board hearing, the Veteran was unclear about the dates of service in the Wisconsin Army National Guard, stating that he served in the early 1980s, in "'80, '81 something like that."  However, his service personnel records show that he served in the Wisconsin Army National Guard from January 1985 to January 1986.  See, e.g., NGB From 22.  There is no evidence of service from April 1977 to January 1985.  Additionally, VA treatment records show that the 1978 hernia was surgically repaired April 1980.  See, e.g., VA treatment record (April 9, 1980).  Moreover, medical records dated during the Veteran's period of service from 1985 to 1986 are absent any diagnoses or treatment for a hernia.  For these reasons, the Board finds that the Veteran did not incur a hernia during service in the Wisconsin Army National Guard.

Second, the Board finds that the Veteran is competent to report symptoms of a hernia that are within the realm of his personal experience, such as pain, a pulling sensation, and tenderness.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds that the Veteran is not competent to self-diagnose or render an opinion regarding the etiology of his current hernia disorder.  The Board acknowledges the Veteran's training as a medical specialist, his military occupational specialty, but finds that the evidence does not show that he has been trained as a nurse or physician.  Significantly, the Veteran contends that he had a hernia in service; and service treatment records show that he reported pelvic pain and tenderness.  However, on each occasion, different service treatment providers affirmatively found that he did not have a hernia.  Absent evidence of specific expertise in abdominal conditions, the Board cannot rely on the Veteran's opinion regarding the presence/etiology of a hernia disorder.  Accordingly, he is not competent to opine as to the nature and etiology of his current hernia disorder.

The most probative evidence with respect to a relationship between the current hernia disorder and service is the December 2015 VA medical doctor's opinion.  As discussed above, the doctor's opinion was predicated on a review of the record, to include his service treatment records, prior examinations, and the Veteran's statements.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In this regard, the Board finds persuasive the examiner's explanation that ventral/umbilical hernias are not generally associated with trauma and lifting injuries such as the Veteran's reported injuries.  The Board finds that the absence of hernia on separation coupled with the symptoms of new hernia onset in March 1978 further weigh against the Veteran's claim.  Overall, the December 2015 VA medical doctor's opinion is consistent with the medical evidence of record, which shows that the Veteran's first post-service hernia had onset around 1978 and that his current hernias, diagnosed in 2010, are not related to service.  

Therefore, based on the foregoing, the Board finds that a separate hernia disorder is not shown to be causally or etiologically related to any disease, injury, or incident during active duty service, and was not incurred or aggravated due to a disease or injury during a period of ACDUTRA or an injury during a period of INACDUTRA.  Accordingly, service connection for a hernia disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a hernia disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a hernia disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the Joint Motion, the parties agreed that the Board's November 2015 decision denying service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and PTSD, should be vacated and remanded.  Specifically, the parties found that the Board relied upon a VA examiner's December 2013 and September 2014 opinions to deny the Veteran's claim despite the Board's explicit instruction in the January 2013 remand that the examiner address whether "any incidents of personal assault occurred" and "whether any currently diagnosed PTSD is related to such incidents."  The parties found that the VA examiner did not address Veteran's claimed stressor of being the victim of a mugging while he was in service in any examination and that the Board failed to address this omission by the examiner, rendering its statement of reasons or bases inadequate.  Therefore, the Board finds that a remand is needed to obtain an addendum medical opinion to specifically address the Veteran's claimed stressor of being the victim of a mugging while he was in service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's December 2013 VA psychiatric examination and offered an addendum opinion in September 2014.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the December 2013/September 2014 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should specifically indicate whether the Veteran meets the DSM-IV or DSM-5 diagnostic criteria for PTSD.  In this regard, the examiner should offer an opinion as to whether there is evidence of behavioral changes to indicate that any incidents of personal assault occurred, to specifically include the Veteran's claimed stressor of being the victim of a mugging while he was in service.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. 
§ 3.304(f)(3).  If the examiner concludes that the Veteran was a victim of a mugging while he was in service, then the examiner should offer an opinion as to whether the Veteran has a current diagnosis of PTSD causally related to such incident.  

A detailed rationale should be provided for any opinions expressed.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


